Opinion by
Judge Peters :
There are two appeals upon this record, in the one of Ward against Samuels, etc., the last and only final order made is in these words: .
The parties appeared by their attorneys, and on motion this cause is stricken from the docket. The only rational or legitimate interpretation that we can give this order is that the 'cause wa-s stricken from the docket, on motion of the attorneys for the parties, which must be a consent order, and having been so entered, appellant can not now avail himself of any error that may have been committed in the progress of the case to reverse a judgment which he himself consented to have entered. That judgment must therefore be affirmed.
As to the case of Ward against Dudley, etc., it is in quite a different condition; there are no allegations in the petition which authorizes a judgment to sell land. It is not alleged that the note sued on was given a part of the price of the land, nor is it alleged the payees in the note had or were able to con*225vey the title even if it had been alleged that there was a lien on land to secure the debt, and there is not an allegation in any of the pleadings in the suit of Ward v. Samuels, etc., with which it was consolidated to authorize t'he judgment so that in any view of the case the judgment fon* a sale of land was wholly unauthorized. Wherefore the judgment for the sale of the land is reversed and the cause is remanded for further proceedings. If the parties should offer on the return of the cause to amend their pleadings, permission -should be to do so.

Johnson, for appellants.


James, for appellees.